848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.THANH VONG HOAI, Plaintiff-Appellant,v.THANH VAN VO;  Thach Duy Nguyen;  Nguyen Van Minh;  NguyenTha Bach Luu;  My-Linh D. Soland;  Michael S. Arif;  SuntechSunoco, Inc.;  John--Doe;  Richard Ro;  Nguyen Tu Lo;  CarlKo, Defendants-Appellees.
No. 87-2135.
United States Court of Appeals, Fourth Circuit.
Argued:  March 11, 1988.Decided:  May 19, 1988.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-87-0294-A)
Laurence A. Elgin (John D. Hemenway;  D. Curtis Danielson, on brief), for appellant.
Thomas A. Gentile;  Alan H. Yamamoto;  W. Michael Holm (Alan B. Croft;  Hazel, Thomas, Fiske, Beckhorn & Hanes, P.C., on brief), for appellees.
Before K.K. HALL and WILKINS, Circuit Judges, and W. EARL BRITT, United States District Judge for the Eastern District of North Carolina, sitting by designation.
PER CURIAM:


1
Thanh Vong Hoai appeals from two orders of the district court dismissing his original complaint and dismissing his civil RICO action.1   Hoai charged that appellees conspired together to defraud him of his capital in two business ventures in violation of the civil RICO statute, 18 U.S.C. Sec. 1961 et seq.


2
On appeal, Hoai argues that the district court erred in dismissing his original complaint pursuant to Rule 8(e)2 and in dismissing his amended complaint for lack of sufficient allegations to allege the existence of an enterprise and a pattern of activity under the RICO count.  Upon review of the record, briefs and oral argument, we conclude that appellant's contentions lack merit and affirm for the reasons expressed by the district court from the bench.


3
AFFIRMED.



1
 Hoai had originally alleged violations of the Securities and Exchange Act and several state causes of action which the district court also dismissed.  However, Hoai does not argue these issues in his brief


2
 The original complaint was 133 pages long, contained 24 separate counts and was supported by a 285-page affidavit